Case 8:17-cv-01628-AG-DFM Document 63 Filed 06/03/19 Page 1 of 6 Page ID #:1320

                                                                  FILED


  1    Philip J. Layfield                                 ~~19 J!!~ -3 PM I~ I 5
       c/o Maximum Legal Holdings,LLC                    CLARK fJ.S. DlS~RiCT COt1~T
 2    8 The Green                                         CENTRAL DIST. OF CALtF.
       Suite 6426                                               S ANTA ANA
 3
       Dover, Delaware 19901                             ~Y~~~t~)
 4    (302)401-6804
 5    Defendant Pro Se
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       ADVOCATE CAPITAL, INC. a Tennessee                Case No. 8:17-cv-01628-AG-DFMx
 12    corporation,
                                                         PHILIP J. LAYFIELD'S
 13                              Plaintiff,              RESPONSE TO ORDER TO
14                                                       SHOW CAUSE
       v.
15
       PHILIP J. LAYFIELD, a resident ofthe              Hearing Date: June 24,2019
16
       State of California                               Hearing Time: 09:OOam
17                                                       Department: lOD
18
19
20           COMES NOW,Defendant,PHILIP J. LAYFIELD (hereinafter "LAYFIELD"),

21    and hereby submits this Response to the Order to Show Cause set for June 24, 2019.

22
23                                               I.
24                                            FACTS
25           A.     Background
26           Plaintiff, Advocate Capital claims to have personally served me with a summons
27
      and complaint on or about September 23, 2017. If a factual inquiry determines that I was
28
                                     PHILIP J. LAYFIELD'S
                              RESPONSE TO ORDER TO SHOW CAUSE
                                CASE NO.: 8-17-CV-01628-AG-DFM
                                            PAGE 1
Case 8:17-cv-01628-AG-DFM Document 63 Filed 06/03/19 Page 2 of 6 Page ID #:1321




  1   not personally served, then pursuant to Rule 4, the default judgment obtained is void as a
 2    matter of law and of no force and effect. A Motion for Reconsideration was filed and a
 3    hearing set for October 22,2018. In this Court's Tentative Ruling, this Court required
 4    that I personally appear and be placed under oath rather than appear via telephone.
 5
              On October 22, 2018, I personally appeared as instructed and agreed to be placed
 6
      under oath. It should be noted for the record that I reside in Delaware and had to incur
 7
      substantial expense to travel across the country for this personal appearance. Rather than
 8
      respect this Court's instructions, Counsel for Advocate Capital was woefully unprepared
 9
      to proceed with the hearing and the hearing was continued to January 2019.
 10
              At the October 22, 2018 hearing, Counsel for Advocate Capital was instructed to
 11
      produce certain witnesses at the January hearing, including the Richard Horner, the
 12
 13   process server. On the Court's own motion, it sua sponte cancelled the evidentiary

 14   hearing and set a Status Conference. That status conference was set for Apri129, 2019

 15   and there was no requirement that I personally appear for the status conference.

 16          B.      Events Leading Up to My Failure to Appear
 17           On Friday, Apri126, 2019, I wrongfully assumed that I could arrange my
 18   telephonic appearance using my CourtCall online account. At approximately 2pm est., I
 19   attempted to book my appearance using the Courtcall web interface and my online
20
      account. After entering my information, I received an error message that told me the
21
      system was experiencing difficulties and to try again later. I later tried to log onto the
22
      system on Friday evening and was unable to book the appearance because unbeknownst
23
      to me,this Court does not participate in the Courtcall service as does all ofthe State
24
      Courts and the Federal Bankruptcy Courts. I tried to call the Courtcall helpline on Friday
25
      evening, but they were closed.
26
             Throughout the weekend I attempted to locate instructions on how to appear
27
28    telephonically in this Department, but was unable to find any information. I searched the
                                       PHILIP J. LAYFIELD'S
                                RESPONSE TO ORDER TO SHOW CAUSE
                                  CASE NO.: 8-17-CV-01628-AG-DFM
                                              PAGE 2
Case 8:17-cv-01628-AG-DFM Document 63 Filed 06/03/19 Page 3 of 6 Page ID #:1322




  1   Local Rules, searched this Department's webpage and looked at posted online Standing
 2    Orders. I was unable to locate any instructions. Over the weekend, I informed Mr.
 3    Golden and asked him to inform the court.
 4           On Monday, Apri129, 2019, I emailed and called the Courtroom Deputy prior to
 5
      the hearing to inquire as to whether any solution could be had and I did not receive any
 6
      response until after the hearing had occurred.
 7
             C.      Sanctions are Not Warranted and This OSC Should be Discharged
 8
             I respectfully apologize to this Court and Your Honor far failing to make
 9
      appropriate telephonic arrangements in advance and meant no disrespect to Your Honor
 10
      for my failure to appear. My failure to appear was the result of excusable neglect and a
 11
      simple mistake in the procedure for appearing telephonically. Forcing me to incur the
 12

 13   expense of travelling across the country a second time will place a financial burden on

 14   me as I have already been forced to travel across the country once only to have the

 15   hearing continued due to the lack of preparation of Mr. Golden.

 16          D.      Relevant Events Since Apri129,2019
 17          As Your Honor is aware, the January 2019 hearing was continued based on the
18    assertion by Mr. Golden that the Automatic Stay prevented the hearing from moving
19    forward. In response to those concerns, I have filed a Motion for Relieffrom the
20
      Automatic Stay in tiie United States Bankruptcy Court to allow me to proceed with the
21
      Evidentiary Hearing in this Court. That Motion is set to be heard on August 27, 2019 in
22
      front of The Honorable Neil Bason.
23
24
                                           CONCLUSION
25
26
             I respectfully request that Your Honor discharge the OSC set for June 24, 2019 no
27
28    later than June 10, 2019 so I will not be forced to incur the substantial expense of
                                      PHILIP J. LAYFIELD'S
                               RESPONSE TO ORDER TO SHOW CAUSE
                                 CASE NO.: 8-17-CV-01628-AG-DFM
                                             PAGE 3
Case 8:17-cv-01628-AG-DFM Document 63 Filed 06/03/19 Page 4 of 6 Page ID #:1323




  1   booking travel arrangements. I further request that Your Honor set a further status
 2    conference after August 27, 2019 so we may report the results of the Motion for Relief
 3    from the Automatic Stay.
 4
 5
                                                   PHILIP J. LAYFIELD
 6
 7
 8                                                 By:    ~'` :-'
 9
                                                         Philip J. Layfield
 10                                                      Defendant,Pro Se
 11
 12
 13
 14
 15
 16
 17
 18
 19
20
21
22
23
24
25
26
27
28
                                     PHILIP J. LAYFIELD'S
                              RESPONSE TO ORDER TO SHOW CAUSE
                                CASE NO.: 8-17-CV-01628-AG-DFM
                                            PAGE 4
Case 8:17-cv-01628-AG-DFM Document 63 Filed 06/03/19 Page 5 of 6 Page ID #:1324




                                                                                   _~._. ._ ,._.. _~.._.. .. ...,r..
                                                                                   ~~. -~~-eLc~
                                                                                         ~d
                                                                                                                                                                                             -~ 1              r.,
                                                                                                                                                                                         ~
                                                                                                                ~. ~~J                                                           ~ V"~              POSTq SERV/C m
                                                                                  ~- ~                          ~ `~                           _   71719 016   OOCIQ 2235 45p0                              ~ o00
                                                                                                                                                                                                                     92701
                                                                                      ~~ ~ ~
                                                                                                                       p_   ~.-
                                                                                                                                                                                                '------
                                                                                                                                                                    -
                                                                                                                                   ~ ~~a ';(~'~ ~~ ~-~'~~`~`C-~- ~~
                                                                                                                                  ~,       r
                                                                                                                                                                                              ~!        ~             ~~-
                                                                                                 `;~        -               _,
                                                                                                                             ~r .u~~
                                                                                                                                       d
                                                                                                                                                         5
Case 8:17-cv-01628-AG-DFM Document 63 Filed 06/03/19 Page 6 of 6 Page ID #:1325




                                                                                          ~r~. ...- -- -----
                                                                                                   LETTERE PAID
                                                                                           Fp'SjVI
                                                                                           MILLSBORO, DE
                                                                                           1 9966 19
                                                                                           M AY-28
                                                                                  I        /~cj~A0U1J~..yr►
                                                                                  I,           ~~:~o
                                                                                            R 23Q4M111717-09
                                                                                      i           ----
                                                                                                                  d
                                                                                                                      s
